Per Curiam:
We find no basis for the claim that the State did not get a fair trial. Evidently the jury did not believe the State’s liquor agents and detectives. This was not because of their office and duties, but for the reason that their evidence contradicted in many respects what they had testified to at the previous trial. The verdict for defendants was not against the weight of credible evidence. The court’s conduct of the trial was entirely proper. The judgment and order are, therefore, affirmed, with costs. Jenks, P. J., Rich, Putnam, Kelly and Jayeox, JJ., concur. Judgment and order unanimously affirmed, with costs.